internal_revenue_service department of the treasury sec_4 wy 1taqds ’ a index no washington dc sone4 contact person telephone number in reference to egend date t ep ra t1 jul taxpayer annee secsccscsessssessecscsssassareseesessessesseenes taxpayer boao cccesessessessessesseesssseesessestesesssecsnesses dear this is in response to a letter dated date as supplemented by correspondence dated date and date submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request taxpayer a maintained ira x and ira y individual_retirement_arrangements described in sec_408 of the internal_revenue_code the code with company m taxpayer a’s spouse taxpayer b maintained ira z an individual_retirement_arrangement described in sec_408 with company m in taxpayers a and b converted iras x y and z respectively to roth iras with company m the amounts in iras x y and z were sum n sum o and sum p respectively taxpayers a and b jointly and timely filed their calendar_year -2- federal_income_tax return with respect to calendar_year taxpayer a’s and taxpayer b’s adjusted_gross_income exceeded the limit found in sec_408a taxpayers a and b were unaware that they were ineli gible to establish roth iras until preparing their income_tax return in early the funds remained in the roth_ira accounts until may of when iras x y and z were recharacterized as traditional iras by trustee-to-trustee transfers to traditional iras with company m this request for section relief was submitted prior to the service’s discovering taxpayer a’s or taxpayer b’s ineligibility to convert their traditional iras into roth iras and prior to discovering that the recharacterization back to traditional iras was not made within the time limits found in announcement lr b date and announcement lr b date based on your submission and the above facts and representations you request rulings that pursuant to sec_301_9100-3 of the regulations the recharacterization of taxpayer a’s and taxpayer b’s iras x y and z in may of which was after the dates prescribed by announcements and back to traditional iras was timely and the ten percent additional income_tax under code sec_72 for early_withdrawals does not apply to the recharacterizations of may of with respect to ruling_request code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an 23y amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint retum using the couple's combined income sec_301_9100-1 sec_301_9100-2 sec_301_9100-3 of the regulations provide guidance conceming requests for relief submitted to the service on or after december sec_301_9100-1 provides that the commissioner of the service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in section dollar_figure e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section announcement provided that a taxpayer who timely filed his or her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement provided that a taxpayer who timely filed his or her federal_income_tax retum would have until december to recharacterize an amount that had been converted from a traditional_ira to a roth_ira in this case taxpayers a and b were not eligible to convert their iras to roth iras since their combined adjusted_gross_income exceeded dollar_figure taxpayers a and b timely filed their joint federal_income_tax return thus they were eligible for relief under announcements and however they missed the deadlines provided under these announcements therefore it is necessary to determine whether they are eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayers a and b were not aware of their ineligibility to convert their traditional iras into roth iras until the beginning of calendar_year when they were preparing their return upon realizing their mistake the taxpayers requested trustee-to-trustee transfers to recharacterize iras x y and z as traditional iras the transfers were effected by company m in may of the taxable_year is not closed under the statute_of_limitations taxpayers a and b requested relief from the service before the service discovered their failure to make a timely election to recharacterize their roth iras back to traditional iras pursuant to announcements and thus the taxpayers satisfy the requirements of clause i and clause iii of sec_301_9100-3 of the regulations accordingly we rule with respect to ruling_request that pursuant to sec_301_9100-3 of the regulations the recharacterization of taxpayer a’s and taxpayer b’s iras back to traditional iras which occurred in may of calendar_year and which was after the dates prescribed by announcements and was timely with respect to your second ruling_request in order to effectuate the grant of relief under sec_301_9100-3 of the regulations made in response to your first ruling_request taxpayers a and b must file an amended calendar_year federal_income_tax retum prior to the expiration of the statute_of_limitations applicable to the year which will reflect the recharacterizations made during assuming taxpayers a and b timely file an amended retum this second ruling_request is moot this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power of attomey on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours bigued joba swett john swieca manager employee_plans technical group tax_exempt_and_government_entities_division ce 2u
